DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/29/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Drawings
4.	The drawings are objected to because the blank boxes 4G and 4H in instant figure 2 need to be respectively labeled "Upper Driver Chip" and "Lower Driver Chip", and the blank boxes in instant figures 3 and 5 similarly need to be provided with text labels corresponding to their identifiers as used in the specification (i.e., in instant figure 3, blank box 465 should be labeled "Current Limiting Portion", blank box 466 should be labeled "Current Control Portion", etc).  Applicant should note MPEP 608.02(b), subsection II, which indicates that drawing figures should be objected to by the examiner for the situation where unlabeled rectangular boxes shown in the drawings have not been provided with descriptive text labels (note that form paragraph 6.22 is specifically cited, where the first "Examiner Note" reads as follows: "In bracket 1, insert the reason for the objection, for example, --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels--". Applicant should also note 37 CFR 1.83(a) which similarly indicates that each of the rectangular boxes shown in the drawing figures should be illustrated in the form of a labeled rectangular box. Applicant should also note that if the blank boxes 14, 60 and 62 are too small to fit the text labels inside these boxes, the text labels can be provided outside of the boxes with a line pointing to the box (as shown in figure 1 of USPAP 2020/0044650, i.e., blank box 30 with a text label “CURRENT DETECTING SECTION” outside the box 30 with a line pointing thereto, and as also shown in figure 2 of USPAP 2002/0159276, i.e., blank box 18 with a text label “Oscillator” outside the box 18 with a line pointing thereto). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng, U.S. Patent Application Publication No. 2010/0259238.
Cheng discloses, in figure 2, 
a switch driving device comprising:
a gate driver (DRV_1) configured to drive an N-type semiconductor switch element (Q1);
a bootstrap circuit including a boot capacitor (C_BS) and a boot diode (202) and being configured to apply a voltage to the gate driver;
a current limiting portion (Q3) configured to limit a current to be supplied to the boot capacitor; and
a current control portion (104) configured to control operations of the current limiting portion,
wherein the current limiting portion is provided on a path that electrically connects the boot capacitor and the boot diode to each other.

6.	Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-7403, cited by applicant.
JP 2018-7403 discloses, in figure 1, 
a switch driving device comprising:
a gate driver (16) configured to drive an N-type semiconductor switch element (12);
 bootstrap circuit including a boot capacitor (23) and a boot diode (21) and being configured to apply a voltage to the gate driver;
a current limiting portion (22) configured to limit a current to be supplied to the boot capacitor; and
a current control portion (the unillustrated circuit which provides control signal C3 to the current limiting portion) configured to control operations of the current limiting portion,
wherein the current limiting portion is provided on a path that electrically connects the boot capacitor and the boot diode to each other.

7.	Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janaswamy et al, U.S. Patent No. 5,666,280.
Janaswamy et al discloses, in figure 1, 
a switch driving device comprising:
a gate driver (DU) configured to drive an N-type semiconductor switch element (GU);
 bootstrap circuit including a boot capacitor (C1) and a boot diode (D4) and being configured to apply a voltage to the gate driver;
a current limiting portion (T3) configured to limit a current to be supplied to the boot capacitor; and
a current control portion (the circuit elements within BDE which provide an output to the gate terminal of transistor T3) configured to control operations of the current limiting portion,
wherein the current limiting portion is provided on a path that electrically connects the boot capacitor and the boot diode to each other.

8.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al, U.S. Patent Application Publication No. 2011/0133711.
As to claim 1, Murakami et al discloses, in figure 1, 
a switch driving device comprising:
a gate driver (2a) configured to drive an N-type semiconductor switch element (1a);
a bootstrap circuit including a boot capacitor (C2) and a boot diode (14) and being configured to apply a voltage to the gate driver;
a current limiting portion (20) configured to limit a current to be supplied to the boot capacitor; and
a current control portion (19) configured to control operations of the current limiting portion,
wherein the current limiting portion is provided on a path that electrically connects the boot capacitor and the boot diode to each other.
As to claim 2, note that when the charging voltage across the boot capacitor C2 exceeds a threshold value, the current control portion drives the current limiting portion to limit a current to be supplied to the boot capacitor.
As to claim 3, note that the current limiting portion 20 includes a switch element (PMOS transistor) that is switched ON or OFF based on a signal input from the current control portion.
As to claim 4, note that the current control portion 19 detects the charging of the boot capacitor based on the voltage across the boot capacitor C2

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Cheng,  JP 2018-7403, Janaswamy et al and Murakami et al, supra.
Although Cheng, JP 2018-7403, Janaswamy et al and Murakami et al do not disclose that the N-type transistor includes a semiconductor substrate that is obtained using SiC as a raw material, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that NMOS transistors typically include a semiconductor substrate obtained using SiC as a raw material, of which fact official notice is taken by the examiner (the motivation for using a semiconductor substrate obtained from SiC is to achieve the well-known advantages associated with this specific semiconductor material vis-a-vis a substrate made from just silicon by itself without carbon).

Allowable Subject Matter
10.	Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 is allowable because none of the prior art of record discloses or suggests a switch driving device as set forth in claim 1 with the further limitations of a substrate, a conductive portion, a first lead, a driver chip and a resin portion with the specific interrelationships recited in this claim. Claims 7-17 are allowable in view of their dependencies on allowable claim 6.

Prior Art Not Relied Upon
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The remaining references cited on the attached PTO-892 form show further examples of a switch driving device comprising a gate driver configured to drive an N-type transistor, wherein the switch driving device further comprises a bootstrap circuit including a boot capacitor and a boot diode, a current limiting portion and a current control portion. Note figure 1 of Huang, figure 3B of Bai et al, figure 3 of Umemoto, figure 3 of Shen, figure 3 of Forghani-Zadeh et al and figure 5 of Ahmad. In each of these further references, however, the current limiting portion (formed as a transistor) is not in the path between the boot capacitor and the boot diode as required by independent claim 1.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 27, 2022